           Case 1:20-cv-00898-AKH Document 22 Filed 12/04/20 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- x
 CORRECTION OFFICER NIVEA LOPEZ,                                 :
                                                                 :
                                                                 :   ORDER REGULATING
                                                                 :   PROCEEDINGS
                                          Plaintiff,
                                                                 :
              -against-                                          :   20 Civ. 898 (AKH)
                                                                 :
                                                                 :
                                                                 :
 THE CITY OF NEW YORK and ADW MATOS. :
                                          Defendants.            :
 --------------------------------------------------------------- x

ALVIN K. HELLERSTEIN, U.S.D.J.:

                 The telephonic oral argument, currently scheduled for Wednesday, December 9,

2020 is adjourned until December 14, 2020, at 2:30 p.m. The argument will be held via the

following call-in number:

                 Call-in number: 888-363-4749

                 Access code: 7518680

                 To ensure that the call proceeds smoothly and to avoid disruption, the Court

directs those calling in (other than counsel) to mute their telephones. Additionally, all

participants are directed to call in 5 minutes prior to the start of the conference.

                 Finally, no later than December 10, 2020, at 12:00 p.m., the parties shall jointly

submit to the court (via the email address HellersteinNYSDChambers@nysd.uscourts.gov) a list

of all counsel expected to appear on the record, along with their contact information.



                 SO ORDERED.

Dated:           December 4, 2020                    ________/s/ Alvin K. Hellerstein____________
                 New York, New York                        ALVIN K. HELLERSTEIN
                                                           United States District Judge
